DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 3 (Fig. 9) in the reply filed on May 5, 2022 is acknowledged.  Claims 1, 14, 21-22, 2429, 31, 33-34 and 36 have been examined on the merits.  Claims 15-16, 23, 30, 32 and 35 stand withdrawn from further consideration because they are directed to a non-elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 21-22, 24-29, 31, 33-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “a first member attachable to a first surgical instrument having a projection that defines an axis” renders the claim vague and indefinite because it is unclear whether the first member or the surgical instrument has a projection.
In claim 33, the recitation “a jaw comprising a recess and a second engagement surface” renders the claim vague and indefinite because it is unclear which surfaces of the jaw define the recess and the second engagement surface.  
In claim 33, the recitation “the retractor blade being received in the recess”  renders the claim vague and indefinite because it is unclear which portion of the retractor blade is received in the recess.  It appears Applicant intended to recite the arm of the retractor blade is received in the recess. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 21, 25-28 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeVahn et al. (US 4718151).
LeVahn et al. disclose a surgical system including: a retractor having a projection 108 or 112 defining an axis; an adaptor or clamp 118 or 120 including a first member 138 having an extension attachable to a retractor along the axis; a second member 140 attachable to a retractor blade, the second member movable in at least two degrees of freedom (rotation and translation) relative to the axis (Figs. 1, 4 and 5, col. 3, lines 48-68, cols. 4-9 and col. 10, lines 1-36).

Claims 1, 21, 25-28 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mata et al. (US 5891144).
Mata et al. disclose a surgical connector or adaptor including: a first member having a surface defining an opening, the opening having a projection of a surgical instrument 3 positioned therein; the first member has a collar including an extension; a second member having a first end positioned in a cavity of the first member and an opposite second end defining a recess, the second end being fixed relative to the first end; the first end of the second member has an inner surface defining a hole 36 with a first thread; a second surgical instrument 3 received in the recess of the second member, the second surgical instrument being movable in two degrees of freedom, namely, translation and rotation about a longitudinal axis of the first or second surgical instrument (see marked up Fig. 1 on the following page).

    PNG
    media_image1.png
    447
    752
    media_image1.png
    Greyscale

Claims 1, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wing et al. (US 8211012).
Wing et al. disclose a surgical adaptor including: a first member 212 attachable to a first retractor blade 410 having an arm or projection 240 that defines an axis; and a second member 215 attachable to a second surgical instrument (rack 218 and blade 420, Fig. 4) such that the second surgical instrument is movable in at least two degrees of freedom (rotation and translation) relative to the axis (Figs. 4, 9, 11-16, col. 4, lines 24-67 and cols. 5-18).
Regarding claim 14, Wing et al. disclose second member 215 to include a gear surface engageable with a gear surface of the second surgical instrument to dispose the first surgical instrument in a selected orientation relative to the second surgical instrument (Figs. 4, 9, 11-16, col. 4, lines 24-67 and cols. 5-18).  
Regarding claim 21, the first surgical instrument is retractor arm 240 and the second surgical instrument is blade 420 (Fig. 4 and col. 7, lines 19-56). 

Allowable Subject Matter
Claims 22, 24, 29, 31, 34 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 2, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775